Citation Nr: 0502503	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  98-04 804A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES


1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a skin disability.

2  Whether new and material evidence has been received to 
reopen a claim for service connection for a right arm 
disability.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to an increased rating for hemorrhoids, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from December 1954 to 
November 1957.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  One of the issues arising out of 
the October 1996 rating decision is the denial of a 
compensable rating for bilateral pes planus.  However, in a 
subsequent rating decision in July 2003, the RO increased the 
rating for bilateral pes planus to 30 percent, effective in 
July 1996.  Later in a July 2003 writing, the veteran stated 
that he was "satisfied" with the July 2003 decision 
regarding his feet.  Consequently, the Board considers this a 
full grant of the benefits sought with respect to this issue, 
and that the issue is no longer on appeal.  See AB v. Brown, 
6 Vet. App. 35 (1993).

The veteran initially requested a hearing at the RO before 
the Board in his 1998 and 1999 substantive appeals, but later 
indicated in writing in December 2000 that he preferred a 
hearing in Washington, D.C.  However, he subsequently 
informed VA in October 2004 that he no longer wanted a 
hearing.

The underlying issue of service connection for a skin 
disability, as well as the issues of service connection for 
PTSD and an increased rating for a hemorrhoid disability, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will inform the veteran if further 
action is required on his part.




FINDINGS OF FACT

1.  In a July 1980 decision, the RO denied the claim for 
service connection for a skin disability; a notice of 
disagreement was not received to initiate an appeal from that 
determination.

2.  Certain evidence associated with the claims file since 
the July 1980 decision was not previously before agency 
decision makers, and is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for a skin disability.

3.  In a March 1983 decision, the Board denied the claim for 
service connection for a right arm disability.

4.  Certain evidence associated with the claims file since 
the March 1983 decision was not previously before agency 
decision makers, and is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for a right arm disability.

5.  Disability currently diagnosed as residuals of 
musculocutaneous nerve palsy, right, was manifested during 
the veteran's active duty service.


CONCLUSIONS OF LAW

1.  The July 1980 RO decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002). 

2.  Evidence received since the final July 1980 RO 
determination, in which the RO denied service connection for 
a skin disability, is new and material, and this claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2004).

3.  The March 1983 Board decision is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1100 (2003). 

4.  Evidence received since the final March 1983 Board 
determination, in which the Board denied service connection 
for a right arm disability, is new and material, and this 
claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 
C.F.R. § 3.156 (2001).

5.  Disability currently diagnosed as residuals of 
musculocutaneous nerve palsy, right, was incurred in the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO originally denied the veteran's claims for service 
connection for a skin disability and right arm disability in 
March 1958.  As the veteran did not initiate an appeal of the 
1958 decision by filing a notice of disagreement, that 
decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.200, 20.1103.  Thereafter, in May 1980, the veteran 
filed an application to reopen claims for service connection 
for skin and right arm disabilities.  These claims were 
denied by the RO in July 1980.  The veteran did not file a 
notice of disagreement to initiate an appeal of the claim for 
service connection for a skin disability, so the decision 
regarding this issue became final.  Id.  With respect to the 
issue of service connection for musculocutneous nerve palsy, 
right, the veteran did timely appeal this issue to the Board, 
and the Board denied this issue in March 1983.  The Board's 
decision is final.  See 38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.1100.  However, under pertinent law and VA regulations, 
VA may reopen and review a claim that has been previously 
denied if new and material evidence is received since the 
last final decision.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Evans v. West, 12 Vet. App. 22 (1998).    

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a) (2002).  Given the date of 
claim culminating in the instant appeal, the Board will apply 
the version of 38 C.F.R. § 3.156(a) in effect prior to August 
29, 2001; that version appears in the 2001 edition of Title 
38 of the Code of Federal Regulations].  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial case 
law, "new" evidence is that which was not of record at the 
time of the last final disallowance (on any basis) of the 
claim, and is not "merely cumulative" of other evidence 
that was then of record.  This analysis is undertaken by 
comparing newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.  
Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §§ 1110, 1131.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  



Skin Disability

Evidence considered at the time of the July 1980 adverse 
rating decision includes the veteran's service medical 
records.  These records show that the veteran was seen on 
numerous occasions in service for feet fungus.  They also 
show that in May 1956 he was admitted to a medical facility 
for three days for dermatophytosis, n.e.c., tinea corporis, 
gluteal area.  Also of record was a January 1958 VA 
examination report noting that the veteran had a history of 
epidermatophytosis only with normal skin on examination.  The 
diagnosis was skin disease not found.

Evidence submitted after the July 1980 adverse rating 
decision includes a June 1997 VA general examination report 
noting that the veteran had a history of extensive 
dermatophytosis with residual onycholysis.  It also includes 
an August 2002 VA podiatry record containing an assessment of 
onychomycosis, and an October 2002 VA dermatology record 
showing treatment that included dermatitis on the veteran's 
arms.  A January 2003 VA dermatology record reflects the 
veteran's complaints of a fungal infection on his legs, and 
an assessment of nummular eczema, left anterior leg, prurigo 
nodularis/lichen simplex chronicus, seborrheic dermatitis and 
physical irritant dermatitis, elbows.  The record further 
contains a May 2003 VA podiatry record assessing the veteran 
as having onychocryptosis.  

The Board finds that the evidence submitted after the July 
1980 final adverse decision as outlined above is new, in that 
it has not been previously considered by agency decision 
makers, and is not cumulative or duplicative of evidence 
previously considered.  It is also material in that it is 
relevant in showing that the veteran has a present skin 
disability, something that was not shown by the evidence 
prior to July 1980.  This evidence is so significant that it 
must be considered to fairly decide the merits of this claim.  
The Board notes that, to constitute new and material evidence 
for the purposes of reopening a previously disallowed claim, 
the evidence need only, at a minimum, "contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability", even where it will 
not eventually convince VA to alter its decision.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Hence, the Board finds 
that the criteria for reopening the veteran's claim for 
service connection for a skin disability have been met.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

Right Arm Disability

Evidence considered by the Board at the time of its March 
1983 adverse decision includes service medical records 
showing that the veteran was hospitalized in July 1957 for 
right arm weakness of two weeks duration.  He was diagnosed 
as having musculocutaneous nerve palsy, right.  The Board 
also considered a private medical record, along with VA 
examination reports dated in January 1958 and August 1982 
which were devoid of findings or residuals of a right arm 
disability.   

When the Board denied the veteran's claim for service 
connection for a right arm disability in March 1983, it did 
so on the basis that there was no evidence of current 
residuals of a right arm disability.  However, evidence 
associated with the claims file since then, i.e., after March 
1983, shows residual right arm disability.  This evidence 
includes a July 1996 VA medical record showing that the 
veteran reported to a VA emergency room clinic complaining of 
right arm weakness which he said had been occurring 
intermittently since 1957.  Another VA record, dated in July 
1996, contains an assessment of rule out musculocutaneous, 
ulnar, median nerve palsy.  The evidence also includes a May 
1999 VA outpatient record showing that the veteran continued 
to have severe pain from nerve palsy in his right arm and 
legs, and assessed him as having neuropathy and chronic pain.  
In addition, the evidence includes a June 1997 VA general 
examination report reflecting diminished strength and 
reflexes in the veteran's right upper limb.  The June 1997 
examiner concluded that the veteran had a history of a right 
radial nerve palsy with considerable residual defects 
stemming from an episode in 1957 while in service.  He noted 
that the veteran had a neurologic deficit of the right upper 
limb. 

The Board finds that the evidence submitted after the March 
1993 final adverse decision as outlined above is new, in that 
it has not been previously considered by agency decision 
makers, and is not cumulative or duplicative of evidence 
previously considered.  It is also material in that it is 
relevant in showing that the veteran has present residuals 
affecting his right arm, and is so significant that it must 
be considered in order to fairly decide the merits of this 
claim.  The Board notes that, to constitute new and material 
evidence for the purposes of reopening a previously 
disallowed claim, the evidence need only, at a minimum, 
"contribute to a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or 
disability", even where it will not eventually convince VA 
to alter its decision.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  Hence, the Board finds that the criteria for 
reopening the claim for service connection for a right arm 
disability have been met.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.  

Turning to the merits of the now reopened claim, the Board 
finds that the evidence is sufficient to grant service 
connection for residuals of musculocutaneous nerve palsy, 
right.  That is, the evidence documents that the veteran had 
musculocutaneous nerve palsy, right, in service in 1957 and 
currently suffers from residuals of this condition; 
specifically, the June 1957 VA examiner diagnosed the veteran 
as having "considerable residual defects" of 
musculocutaneous nerve palsy, right.  In light of this 
evidence and the lack of any evidence to the contrary, the 
Board finds that the preponderance of the evidence supports 
this claim.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.303.  
Consequently, the claim for entitlement to service connection 
for residuals of musculocutaneous nerve palsy, right, is 
granted.

Veteran's Claims Assistance Act of 2000

In closing, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and implementing regulations at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The 
Board also acknowledges that various judicial decisions have 
addressed the notice and assistance requirement of VCAA.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002); Huston v. 
Principi, 17 Vet. App. 195, 202 (2003).  However, the Board 
need not consider the question of VCAA compliance in this 
case as there is obviously no detriment to the veteran as a 
result of any VCAA deficiency in view of the favorable 
decisions above.


ORDER

The veteran's claim of entitlement to service connection for 
residuals of musculocutaneous nerve palsy, right arm, is has 
been reopened, and entitlement to service connection for 
residuals of musculocutaneous nerve palsy, right arm, is 
warranted.  The appeal is granted as to this issue. 

The veteran's claim of entitlement to service connection for 
skin disability has been reopened.  The appeal as to this 
issue is granted to this extent, subject to the directions 
set forth in the following remand section of this decision. 


REMAND

Further medical development is required with respect to the 
now reopened claim of entitlement to service connection for a 
skin disability.  This is in view of the various skin 
disabilities that the veteran has been diagnosed as having 
since service.  Specifically, a medical opinion must be 
obtained that addresses a possible link between the currently 
diagnosed skin disabilities and the veteran's active duty 
service.  See 38 U.S.C.A. § 5103A(d) (West 2002).

Further medical development is also warranted in regard to 
the veteran's increased rating claim for his hemorrhoid 
disability.  The record shows that VA last evaluated the 
veteran for his service-connected hemorrhoid disability in 
January 2001.  In written argument in July 2004, the 
veteran's representative raised the veteran's contention that 
his hemorrhoids had gotten worse and were larger.  While a 
new examination is not required simply because of the time 
that has passed since the last examination, VA's General 
Counsel has indicated that a new examination is appropriate 
when there is an assertion of an increase in severity since 
the last examination.  VAOPGCPREC 11-95 (1995).  Accordingly, 
the veteran should be afforded a new evaluation to assess the 
current severity of his hemorrhoid disability.  38 U.S.C.A. 
§ 5103A(d).

With respect to the veteran's claim for service connection 
for PTSD, the veteran's representative asserted in writing in 
February 2004 that further development was warranted.  
Specifically, he pointed out that VA's attempt to verify with 
the U.S. Armed Services Center for Research of Unit Records 
(CRUR) the stressors that the veteran alleged caused his PTSD 
was unsuccessful because, as the CRUR indicated, more 
specific information was needed.  He went on to state that 
the veteran was never provided with the opportunity to submit 
more detailed information.  Furthermore, the veteran informed 
VA in July 2004 that he would be sending in a picture of each 
stressor accompanied by "a statement of facts of each 
stressor."  To date, this evidence has not been received.  
Thus, in light of the necessity of this remand, the veteran 
should be provided with the opportunity to submit more 
detailed information (to include names, dates and places) 
regarding the stressors he alleges caused his PTSD.

Lastly, a December 1997 VA examination report shows that the 
veteran had for the past year been declared formally 
physically disabled and was receiving social security 
disability benefits.  According to this report, prior to 1996 
the veteran had a work history of being productive and fully 
employed in a variety of work areas.  The only records on 
file from the Social Security Administration (SSA) are dated 
in 1981 at which time the veteran's claim for disability 
benefits was denied.  Accordingly, in view of the likely 
outstanding SSA records and the possible relevance that such 
records may have to this appeal, an attempt should be made to 
obtain them.  See 38 U.S.C.A. § 5103A(b)(3); see also 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

Based on the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should contact the veteran and 
ask him to provide specific information 
concerning the claimed in-service 
stressful events that led to his PTSD, 
that he outlined in a statement to the RO 
in October 1997, as well as during 
various VA examinations.  The veteran 
should be as specific as possible and 
include the names and units of those 
involved, dates and places.  The veteran 
should also be invited to submit 
statements from former service comrades 
or others that establish the occurrence 
of his claimed in-service stressful 
experiences.  

2.  If the veteran responds to the RO 
request for additional details of the 
claimed stressors, then the RO should 
take appropriate action to request 
verification of the stressors from CRUR. 

3.  The RO should obtain from the Social 
Security Administration (SSA) copies of 
any determinations regarding the 
veteran's claim(s) for disability 
benefits, along with the underlying 
medical records considered in reaching 
decision(s) involving the veteran.  

4.  The veteran should be scheduled for 
an appropriate VA examination to 
ascertain the nature and etiology of the 
claimed skin disability.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner.  After examining the veteran 
and reviewing the claims file (to 
specifically include the veteran's 
service medical records) the examiner 
should clearly report whether the veteran 
currently suffers from skin 
disability(ies) which is(are) at least as 
likely as not (a 50% or higher degree of 
probability) related to the veteran's 
active duty service or any injury or 
disease suffered during such service.  

5.  The veteran should be scheduled for 
an appropriate VA examination to 
ascertain the extent and severity of his 
hemorrhoid disability.  It is imperative 
that the claims file be made available to 
and be reviewed by the examiner.  The 
examiner should include in his or her 
findings whether the veteran's hemorrhoid 
disability is productive of persistent 
bleeding and with secondary anemia, or 
with fissures.  

6.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and determine if 
the issues remaining on appeal can be 
granted.  The RO should review the 
service connection for skin disability 
issue under a merits analysis.  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


